                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                   CRIMINAL ACTION NO. 5:06-CR-00022-KDB-DSC
 UNITED STATES OF AMERICA,

                 Plaintiff,

    v.                                                           ORDER

 FORME LEE GENWRIGHT,

                 Defendant.


         Pursuant to the First Step Act of 2018 and upon Motion of Defendant FORME LEE

GENWRIGHT for an Amended Judgment and reduction in sentence, the Court hereby orders that

Defendant’s term of imprisonment and commitment to custodial authorities is reduced to an

aggregate sentence of TIME SERVED PLUS FIVE (5) DAYS. The Government has indicated

that it agrees with a time-served sentence.

         The Court further ORDERS that the Defendant, upon release from imprisonment, shall be

placed on supervised release for a term of 8 years on Count 1.

         All other terms and conditions of Defendant’s sentence remain in full force and effect.

         IT IS SO ORDERED.



                                    Signed: February 12, 2020
